Motion to amend a plea in abatement. The plaintiff, who demurs to the plea, contends that it cannot be amended. *Page 557 
The same point was before the court in Hoppin  Wife v.Jenckes, 9 R.I. 102, 106, and was there argued by able counsel and many authorities cited. The court there decided to allow the amendment.
Our statute allowing amendments is very broad in its provisions, and although pleas in abatement are called in the books dilatory pleas, they sometimes, under our practice, present very important questions. We think the present case is a proper one for the exercise of the discretion of the court.
Motion granted.